108 Ga. App. 314 (1963)
132 S.E.2d 820
ANDERSON
v.
SOUTHERN BELL TELEPHONE & TELEGRAPH COMPANY.
40246.
Court of Appeals of Georgia.
Decided September 4, 1963.
Rehearing Denied September 16, 1963.
Richter & Birdsong, Horace E. Richter, W. Ken Askew, for plaintiff in error.
Foley, Chappell, Young, Hollis & Schloth, B. H. Chappell, contra.
NICHOLS, Presiding Judge.
1. An action brought in a Federal district court against a corporation and dismissed, because no diversity of citizenship existed under Federal statutes, cannot be again brought in a superior court of this State within six months under the provisions of Code § 3-808 so as to avoid the statute of limitation which had attached before the second suit was filed. See Constitution Pub. Co. v. DeLaughter, 95 Ga. 17 (21 S.E. 1000); Webb v. Southern Cotton Oil Co., 131 Ga. 682 (63 S.E. 135); and Hendricks v. Southern R. Co., 17 Ga. App. 638 (87 S.E. 908).
2. The petition in the case sub judice showed on its face the facts set out above and the trial court did not err in sustaining the general demurrer based upon the ground that the plaintiff's right to recover was barred by the statute of limitation.
Judgment affirmed. Jordan and Eberhardt, JJ., concur. Frankum, J., disqualified.